DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method and system of receiving, by a tablet computer or smartphone associated with a patient, a DICOM image associated with the patient and generated by a diagnostic device; encrypting, by the tablet computer or smartphone, the DICOM image, and transmitting, by the tablet computer or smartphone, the encrypted DICOM image to medical professional device associated with a medical professional or server, as recited in independent claims 1, 9, and 15, along with the other recited features of the claims.

The closest prior art found during extensive searching was Eshraghian, et al. (US 2011/0145016 A1) which discloses a portable smart card associated with a patient that encrypts patient medical records including DICOM images so they can be transferred from the smart card to a clinician’s computer (¶ 0061-0063, 0066).  Eshraghian fails to teach or suggest a method and system of receiving, by a tablet computer or smartphone associated with a patient, a DICOM image associated with the patient and generated by a diagnostic device; encrypting, by the tablet computer or smartphone, the DICOM image, and transmitting, by the tablet computer or smartphone, the encrypted DICOM image to medical professional device associated with a medical professional or server.  Moreover, the missing claimed elements from Eshraghian are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiments in the Eshraghian disclosure because it is not an obvious variation of Eshraghian to encrypt a DICOM image of a patient using the patient’s tablet computer or smartphone.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method and system of receiving, by a tablet computer or smartphone associated with a patient, a DICOM image associated with the patient and generated by a diagnostic device; encrypting, by the tablet computer or smartphone, the DICOM image, and transmitting, by the tablet computer or smartphone, the encrypted DICOM image to medical professional device associated with a medical professional or server, as recited in independent claims 1, 9, and 15, along with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626